SANDERS, Justice.
The defendant, James F. Bowen, was charged with simple battery upon Velma King in violation of LSA-R.S. 14:35. After trial, he was adjudged guilty and sentenced to one year in the parish jail. He appealed.
The defendant reserved no bills of exception at the trial and filed no brief in this Court. Hence, we review the case only for errors patent on the face of the record. LSA-R.S. 15:502; State v. Bennett, 235 La. 987, 106 So.2d 443 and the authorities therein cited.
Our examination of the record discloses no such error.
For the reasons assigned, the conviction and sentence are affirmed.